Citation Nr: 1539402	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service June 1977 to July 1978.

These matters come to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for bipolar disorder has been expanded as noted on the title page of this decision consistent with Clemons.  

The issue of entitlement to an increased rating for a left shoulder disorder has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Service connection for bipolar disorder was denied in a September 2007 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the September 2007 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

3.  The Veteran's bipolar disorder was aggravated by service.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Acquired Psychiatric Disorder, to Include Depression

Service connection for bipolar disorder was denied in a May 2006 rating decision.  The Veteran subsequently submitted additional evidence, and the denial of service connection was confirmed and continued in a September 2007 rating decision.  At that time, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's assertions.  The RO specifically noted that the service treatment records and the VA treatment records were negative for a diagnosis or treatment of bipolar disorder.  The Veteran did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the September 2007 RO denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  Pertinent to the current claim, these additional records include a January 2013 opinion from a VA examiner reflecting that the Veteran had a mood disorder that existed prior to service and was aggravated by her service.  Additionally, the Veteran has submitted a February 2013 letter from a VA doctor who opines that the Veteran's bipolar illness was at least as likely as not exacerbated by her time spent in the military.  This evidence has a tendency to support the premise that the Veteran has a current psychiatric disorder that was aggravated during her time on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, is reopened. 

As noted above, there are conflicting opinions regarding the etiology of the Veteran's claimed psychiatric disorder are of record.  In a January 2013 opinion, a VA examiner found evidence that the Veteran's mood disorder preexisted her service.  The examiner then opined that the pre-existing bipolar disorder was permanently aggravated by traumas that occurred during the Veteran's military service.  In a February 2013 letter, another VA examiner opined that the Veteran's bipolar illness was at least as likely as not exacerbated by her time spent in the military.  Finally, in May 2013, a third VA examiner opined that the Veteran's psychiatric condition was less likely than not (less than 50% probability) aggravated beyond its natural progression by her service.  This examiner added that the psychiatric condition was also less likely than not (less than 50% probability) caused by or a result of in-service military stressors.  

After a review of the three examinations and their associated rationales, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran had a psychiatric disability that preexisted service, but was aggravated by same.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for bipolar disorder is warranted.  To the extent that the Veteran has been diagnosed with other psychiatric conditions, it appears that the symptomatology cannot be differentiated, so all symptomatology should be attributed to the Veteran's now service-connected disability.   


ORDER

Service connection for bipolar disorder is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


